Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant response to the restriction requirement filed 11/30/2020 elects group I.  The amendment filed therewith withdraws claims 17-20 from consideration.  Claims 1-16 are under consideration.  The examiner anticipates a claim equivalent to claim 17 be added to the claim set in the future.  This claim could be expected to be treated in an analogous manner to claims 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112
	Claims 1, 6 and 13 recite “micropores having a diameter of greater than 15 nanometers and the mesopores having a diameter of from 2 nanometers to 15 nanometers” yet micropores are smaller than mesopores.  The parentheses around “SAPO-34” in claims 1 and 6 are unclear.  It is not immediately obvious if matter inside the parentheses is required.  The parentheses in the remaining claims are directed to well known abbreviations for the preceding terms and do 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Zhang et al.
Li et al (published online 01 October 2017) teach 3D printed hierarchically porous H-ZSM-5 and FAU monoliths useful as catalysts.  While Li et al is directed to MTO synthesis, the same catalysts are recognized as useful for alkane cracking and, a composition having a different intended use may be anticipated by a similar composition or made obvious by a combination of references including teachings that arrive at a similar composition.
	The difference between t/he catalyst of Li et al and instant claims 1-5 is the provision of a coating layer comprising SAPO-34.  Zhang et al teach formation of hierarchically porous HZSM-5 core, SAPO-34 shell composites to improve control of selectivity (See table 2)
It would have been obvious to form a coating on the outside of the articles of Li et al with SAPO-34 in order of realize the improved selectivity control taught by Zhang et al.  With respect to claim 5, the similar compositions of the instant invention and prior art would be expected to exhibit similar strong and weak acid values subject to clarification of “strong” and “weak”.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Zakaria et al.
Li et al (published online 01 October 2017) teach 3D printed hierarchically porous H-ZSM-5 and FAU monoliths useful as catalysts.  The difference between Li et al and the instant claims is the presence of a metallic dopant.  Zakaria et al teach doping H-ZSM-5 catalyst with Cu and other metals to control the acidity of H-ZSM-5 catalysts.  (See Abstract).  It would have been obvious to dope the catalyst of Li et al with a metal such as copper in order of realize the improved acidity taught by Zakaria et al.  With respect to claim 14, Zakaria et al teach that the zeolite is treated with 30% metal but, do not directly disclose how much is incorporated into the zeolite.  As the metals are generally bound to acid sites generated by aluminum content and the ratio of silica to alumina in the zeolite is 30:1 the evidence of record supports a finding that the (divalent) metal content of the zeolite is about 3%.  With respect to claims 15-16, Table 1 of Zakaria et al discloses all but Ca-ZSM-5 and Li-ZSM-5 exhibit total pore volumes that round to about 0.2cm3/g and average particle sizes of about 25nm.  While the reference does not explicitly disclose micropore and mesopore volumes, the similarity of the other characteristics suggests similar micropore and mesopore volumes would be observed.

Claims 6-12 are directed to a hierarchically porous zeolite monolith comprising HY zeolite and a coating of SAPO-34.  The prior art of record fails to teach or suggest forming a SAPO-34 coating on a hierarchically porous HY zeolite monolith.  Claims 6-12 would be allowable if amended to obviate the outstanding rejections under section 112.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claim 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/023997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application 16/023997 recites a hierarchically porous (see also claim 8) doped with a catalytic metal selected from the group consisting of Zn, Ce, Cr, Mg, Cu, La, Ga, Y, and combinations thereof.  The closest supporting disclosure for these claims appears to be the metal doped products of Table 1 which include hierarchically porous H-ZSM-5 doped with 5% of various metals and having total, micro and meso pore volumes similar to those recited in instant claim 15.  The dV/dlog vs pore size diagrams of Figure 7 depicting the compositions of Table 1 are consistent with an average pore size of 8-57 nm. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/023997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the copending application recites that the monolith above 
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732